In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00111-CR

____________________


CRAIG AARON SMITH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 260th District Court
Orange County, Texas

Trial Cause No. D-070738-R




MEMORANDUM OPINION
 On February 27, 2009, the trial court sentenced Craig Aaron Smith on a conviction
for forgery.  Smith filed a notice of appeal on March 4, 2009.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant waived his right to appeal and that the appellant therefore has
no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial
court's certification to the Court of Appeals.  On March 17, 2009, we notified the parties that
we would dismiss the appeal unless the appellant established grounds for continuing the
appeal.  The appellant filed a response but failed to establish that the trial court's certification
should be amended.  Because the record does not contain a certification that shows the
defendant has the right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal.
	APPEAL DISMISSED.	
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered April 15, 2009
Do not publish

Before Gaultney, Kreger, and Horton, JJ.